


Exhibit 10.32
 
 
 
 
 
This instrument was prepared by 
and should be mailed to:


Gutnicki LLP
4711 Golf Road, Suite 200
Skokie, Illinois 60076
Attn: Stacy J. Flanigan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
This space reserved for Recorder’s use only.
 
 
 
 
 

MORTGAGE, SECURITY AGREEMENT
ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FILING


by


QC PROPERTY HOLDINGS, LLC
a Georgia limited liability company


to and for the benefit of


HOUSING & HEALTHCARE FUNDING, LLC
a Delaware limited liability company
(Borrower Tax ID 37-1692398)


Attention to Recording Officers: This Mortgage covers goods which are, or are to
become, affixed to or fixtures on the land described in Exhibit A hereto. This
Mortgage is a fixture filing and is to be indexed, among other places, in the
real estate records of each county of the State of Oklahoma in which said land
or any portion thereof is located.
**************************************************
A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE. A POWER OF SALE MAY ALLOW THE
MORTGAGEE TO TAKE THE MORTGAGEDPROPERTY AND SELL IT WITHOUT GOING TO COURT IN A
FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.



--------------------------------------------------------------------------------




MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FILING


THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING (“Mortgage”) is made as of September 27, 2013 by QC Property Holdings,
LLC, a Georgia limited liability company (“Mortgagor”), to and for the benefit
of Housing & Healthcare Funding, LLC, a Delaware limited liability company, its
successors and assigns (“Mortgagee”).
RECITALS:
(A)    Pursuant to the terms and conditions of that certain Loan and Security
Agreement of even date herewith (as amended, restated or replaced from time to
time “Loan Agreement”) by and between Mortgagor and Mortgagee, Mortgagee has
agreed to extend to Mortgagor a loan in the original principal amount of FIVE
MILLION AND NO/100 DOLLARS ($5,000,000.00) (the “Loan”). The Loan is evidenced
by a promissory note of even date herewith made payable by Mortgagor to the
order of Mortgagee in the maximum principal amount of the Loan (the “Note”). The
Note is made by Mortgagor and payable to Mortgagee and due as provided for in
the Note (the “Maturity Date”), except as may be accelerated pursuant to the
terms hereof or of the Note, the Loan Agreement or any other Loan Documents (as
defined in the Loan Agreement).
(B)    A condition precedent to Mortgagee’s extension of the Loan to Mortgagor
is the execution and delivery by Mortgagor of this Mortgage.


NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated as if fully set forth herein, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Mortgagor agrees as follows:
Mortgagor and by these presents does hereby irrevocably mortgage (with power of
sale), give, bargain, grant, hypothecate, assign, remise, release, warrant and
convey to Mortgagee, its successors and assigns, with power of sale, and grants
a security interest in, the following described property, rights and interests
(referred to collectively herein as the “Premises”), all of which property,
rights and interests are hereby pledged primarily and on a parity with the Real
Estate (as defined below) and not secondarily:
THE REAL ESTATE located in the State of Oklahoma and legally described on
Exhibit A attached hereto and made a part hereof (“Real Estate”);
TOGETHER WITH all improvements of every nature whatsoever now or hereafter
situated on the Real Estate, and all fixtures and personal property of every
nature whatsoever now or hereafter owned by Mortgagor and on, or used in
connection with, the Real Estate or the improvements thereon, or in connection
with any construction thereon, including all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to any of
the foregoing and all of the right, title and interest of Mortgagor in and to
any such personal property or fixtures



--------------------------------------------------------------------------------




together with the benefit of any deposits or payments now or hereafter made on
such personal property or fixtures by Mortgagor or on its behalf
(“Improvements”);
TOGETHER WITH all easements, rights of way, gores of real estate, streets, ways,
alleys, passages, sewer rights, waters, water courses, water rights and powers,
mineral interests on or pertaining to the Real Estate not previously conveyed or
reserved of record, air rights, development rights, and all estates, rights,
titles, interests, privileges, liberties, tenements, hereditaments and
appurtenances whatsoever, in any way now or hereafter belonging, relating or
appertaining to the Real Estate, and the reversions, remainders, rents, issues
and profits thereof, and all the estate, right, title, interest, property,
possession, claim and demand whatsoever, at law as well as in equity, of
Mortgagor of, in and to the same;
TOGETHER WITH all rents, revenues, issues, profits, proceeds, income, royalties,
“accounts” including “health-care insurance receivables”, escrows,
letter-of-credit rights (each as defined in the Code, as hereinafter defined),
security deposits, impounds, reserves, tax refunds and other rights to monies
from the Premises and/or the businesses and operations conducted by Mortgagor
thereon (collectively, the “Rents”), to be applied against the Indebtedness
(hereinafter defined); provided, however, that Mortgagor, so long as no Event of
Default (as hereinafter defined) has occurred hereunder, may collect rent,
revenues, issues, profits, proceeds, and income as it becomes due, but not more
than one (1) month in advance thereof;
TOGETHER WITH all interest of Mortgagor in all leases now or hereafter on the
Premises, whether written or oral (“Leases”), together with all security
therefor and all monies payable thereunder, subject, however, to the conditional
permission hereinabove given to Mortgagor to collect the rentals under any such
Lease;
TOGETHER WITH all fixtures and articles of personal property now or hereafter
owned by Mortgagor and forming a part of or used in connection with the Real
Estate or the Improvements, including, but without limitation, any and all air
conditioners, antennae, appliances, apparatus, awnings, basins, bathtubs,
bidets, boilers, bookcases, cabinets, carpets, coolers, curtains, dehumidifiers,
disposals, doors, drapes, dryers, ducts, dynamos, elevators, engines, equipment,
escalators, exercise equipment, fans, fittings, floor coverings, furnaces,
furnishings, furniture, hardware, heaters, humidifiers, incinerators, lighting,
machinery, motors, ovens, pipes, plumbing, pumps, radiators, ranges,
recreational facilities, refrigerators, screens, security systems, shades,
shelving, sinks, sprinklers, stokers, stoves, toilets, ventilators, wall
coverings, washers, windows, window coverings, wiring, and all renewals or
replacements thereof or articles in substitution therefor, whether or not the
same are or shall be attached to the Real Estate or the Improvements in any
manner; it being mutually agreed that all of the aforesaid property owned by
Mortgagor and placed on the Real Estate or the Improvements, so far as permitted
by law, shall be deemed to be fixtures, a part of the Real Estate, and security
for the Indebtedness; provided, however, notwithstanding the agreement
hereinabove expressed that certain articles of property form a part of the Real
Estate covered by this Mortgage and be appropriated to its use and deemed to be
realty, to the extent that such agreement and declaration may not be effective
and that any of said articles may constitute goods (as said term is used in the
Uniform Commercial Code of the State of Oklahoma (the “Code”) in effect from
time to time, provided that if by reason of mandatory provisions of law,

2

--------------------------------------------------------------------------------




the perfection or the effect of perfection or non-perfection of the security
interests in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect on or after the date hereof
in any other jurisdiction, “Code” means the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection or effect of perfection or non-perfection or availability of
such remedy), this instrument shall constitute a security agreement, creating a
security interest in such goods, as collateral, in Mortgagee, as a secured
party, and Mortgagor, as Debtor, all in accordance with the Code;
TOGETHER WITH all of Mortgagor’s interests in “general intangibles” including
“payment intangibles” and “software” (each as defined in the Code) now owned or
hereafter acquired and related to the Premises, including, without limitation,
all of Mortgagor’s right, title and interest in and to: (i) all agreements,
licenses, permits and contracts to which Mortgagor is or may become a party and
which relate to the Premises; (ii) all obligations and indebtedness owed to
Mortgagor thereunder; (iii) all intellectual property related to the Premises;
and (iv) all choses in action and causes of action relating to the Premises;
TOGETHER WITH all of Mortgagor’s accounts now owned or hereafter created or
acquired, including, without limitation, all of the following now owned or
hereafter created or acquired by Mortgagor: (i) accounts, contract rights,
health-care insurance receivables, book debts, notes, drafts, and other
obligations or indebtedness owing to Mortgagor arising from the sale, lease or
exchange of goods or other property and/or the performance of services;
(ii) Mortgagor’s rights in, to and under all purchase orders for goods, services
or other property; (iii) Mortgagor’s rights to any goods, services or other
property represented by any of the foregoing; (iv) monies due or to become due
to Mortgagor under all contracts for the sale, lease or exchange of goods or
other property and/or the performance of services including the right to payment
of any interest or finance charges in respect thereto (whether or not yet earned
by performance on the part of Mortgagor); (v) “securities“, “investment
property,” “financial assets,” and “securities entitlements” (each as defined in
the Code), and (vi) proceeds of any of the foregoing and all collateral security
and guaranties of any kind given by any person or entity with respect to any of
the foregoing; and all warranties, guarantees, permits and licenses in favor of
Mortgagor with respect to the Premises; and
TOGETHER WITH all proceeds of the foregoing, including, without limitation, all
judgments, awards of damages and settlements hereafter made resulting from
condemnation proceeds or the taking of the Premises or any portion thereof under
the power of eminent domain, any proceeds of any policies of insurance
maintained with respect to the Premises or proceeds of any sale, option or
contract to sell the Premises or any portion thereof.
TO HAVE AND TO HOLD the Premises, unto Mortgagee, its successors and assigns,
forever, for the purposes and upon the uses herein set forth together with all
right to possession of the Premises after the occurrence of any Event of
Default, Mortgagor hereby RELEASING AND WAIVING all rights under and by virtue
of the homestead exemption laws of the State of Oklahoma.
FOR THE PURPOSE OF SECURING: (i) the payment of the Loan and all interest, late
charges, reimbursement obligations, fees and expenses for letters of credit
issued by Mortgagee for the benefit of Mortgagor, if any, and other indebtedness
or other amounts evidenced by or owing under the Loan Agreement, the Note, this
Mortgage or any of the other Loan Documents, any interest

3

--------------------------------------------------------------------------------




rate swap or hedge agreement now or hereafter entered into between Mortgagor and
Mortgagee or any of Mortgagee’s affiliates, and any application for letters of
credit and master letter of credit agreement, together with any extensions,
modifications, renewals or refinancings of any of the foregoing; (ii) the
performance and observance of the covenants, conditions, agreements,
representations, warranties and other liabilities and obligations of Mortgagor
or any other obligor to or benefiting Mortgagee which are evidenced or secured
by or otherwise provided in the Loan Agreement, the Note, this Mortgage or any
of the other Loan Documents; and (iii) the reimbursement to Mortgagee of any and
all sums incurred, expended or advanced by Mortgagee pursuant to any term or
provision of, or constituting additional indebtedness under or secured by, this
Mortgage, any of the other Loan Documents, any interest rate swap or hedge
agreement or any application for letters of credit and master letter of credit
agreement, with interest thereon as provided herein or therein (collectively,
the “Indebtedness”).
IT IS FURTHER UNDERSTOOD AND AGREED THAT:
1.    Title. Mortgagor represents, warrants and covenants that (a) Mortgagor is
the holder of the fee simple title to the Premises, free and clear of all liens
and encumbrances, except those liens and encumbrances in favor of Mortgagee and
as otherwise described on Exhibit B attached hereto (“Permitted Exceptions”);
and (b) Mortgagor has legal power and authority to mortgage and convey the
Premises.
2.    Maintenance, Repair, Restoration, Prior Liens, Parking. Mortgagor
covenants that, so long as any portion of the Indebtedness remains unpaid,
Mortgagor will:
a.    promptly repair, restore or rebuild any Improvements now or hereafter on
the Premises which may become damaged or be destroyed to a condition
substantially similar to the condition immediately prior to such damage or
destruction, whether or not proceeds of insurance are available or sufficient
for such purpose;
b.    keep the Premises in good condition and repair, without waste, and free
from mechanics’, materialmen’s or like liens or claims or other liens or claims
for lien (subject to Mortgagor’s right to contest liens as permitted by the
terms of Paragraph 30 hereof);
c.    pay when due the Indebtedness in accordance with the terms of the Loan
Agreement, the Note and the other Loan Documents and duly perform and observe
all of the terms, covenants and conditions to be observed and performed by
Mortgagor under the Loan Agreement, the Note, this Mortgage and the other Loan
Documents;
d.    pay when due any indebtedness which may be secured by a permitted lien or
charge on the Premises on a parity with, superior to or inferior to the lien
hereof, and upon request, exhibit satisfactory evidence of the discharge of such
lien to Mortgagee (subject to Mortgagor’s right to contest liens as permitted by
the terms of Paragraph 30 hereof);
e.    complete within a reasonable time any Improvements now or at any time in
the process of erection upon the Premises;

4

--------------------------------------------------------------------------------




f.    comply with all requirements of law, municipal ordinances or restrictions
and covenants of record with respect to the Premises and the use thereof;
g.    obtain and maintain in full force and effect, and abide by and satisfy the
material terms and conditions of, all material permits, licenses, registrations
and other authorizations with or granted by any governmental or
quasi-governmental authorities that may be required from time to time with
respect to the performance of its obligations under this Mortgage;
h.    make no material alterations in the Premises or demolish any portion of
the Premises without Mortgagee’s prior written consent, except as required by
law or municipal ordinance;
i.    suffer or permit no change in the use or general nature of the occupancy
of the Premises, without Mortgagee’s prior written consent;
j.    pay when due all operating costs of the Premises;
k.    not initiate or acquiesce in any zoning reclassification with respect to
the Premises, without Mortgagee’s prior written consent;
l.    provide and thereafter maintain adequate parking areas within the Premises
as may be required by law, ordinance or regulation (whichever may be greater),
together with any sidewalks, aisles, streets, driveways and sidewalk cuts and
sufficient paved areas for ingress, egress and right‑of‑way to and from the
adjacent public thoroughfares necessary or desirable for the use thereof; and
m.    cause the Premises at all times to be operated in compliance with all
federal, state, local and municipal environmental, health and safety laws,
statutes, ordinances, rules and regulations.
3.    Payment of Taxes and Assessments. Mortgagor will pay when due and before
any penalty attaches, all general and special taxes, assessments, water charges,
sewer charges, and other fees, taxes, charges and assessments of every kind and
nature whatsoever (all herein generally called “Taxes”), whether or not assessed
against Mortgagor, if applicable to the Premises or any interest therein, or the
Indebtedness, or any obligation or agreement secured hereby, subject to
Mortgagor’s right to contest the same, as provided by the terms hereof; and
Mortgagor will furnish to Mortgagee duplicate receipts therefor marked “paid” on
or before the date on which such taxes become delinquent. Mortgagee shall pay
the Oklahoma Mortgage Tax.
4.    Tax Deposits. If requested by Mortgagee, Mortgagor shall deposit with
Mortgagee, on the first day of each month until the Indebtedness is fully paid,
a sum equal to one‑twelfth (1/12th) of 105% of the most recent ascertainable
annual Taxes on the Premises. If requested by Mortgagee, Mortgagor shall also
deposit with Mortgagee an amount of money which, together with the aggregate of
the monthly deposits to be made pursuant to the preceding sentence as of one
month prior to the date on which the next installment of annual Taxes for the
current calendar year becomes due, shall be sufficient to pay in full such
installment of annual Taxes, as estimated by Mortgagee. Such

5

--------------------------------------------------------------------------------




deposits are to be held without any allowance of interest and are to be used for
the payment of Taxes next due and payable when they become due. In the event
that deposits are made in accordance with this Paragraph 4, Mortgagee shall pay
such Taxes when the same become due and payable (upon submission of appropriate
bills therefor from Mortgagor) or shall release sufficient funds to Mortgagor
for the payment thereof. If the funds so deposited are insufficient to pay any
such Taxes for any year (or installments thereof, as applicable) when the same
shall become due and payable, Mortgagor shall, within ten (10) days after
receipt of written demand therefor, deposit additional funds as may be necessary
to pay such Taxes in full. If the funds so deposited exceed the amount required
to pay such Taxes for any year, the excess shall be applied toward subsequent
deposits. Said deposits need not be kept separate and apart from any other funds
of Mortgagee. Mortgagee, in making any payment hereby authorized relating to
Taxes, may do so according to any bill, statement or estimate procured from the
appropriate public office without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. The foregoing to the contrary
notwithstanding, so long as an Event of Default has not occurred, Mortgagee
shall not require Mortgagor to make deposits hereunder; provided that if an
Event of Default does occur, even if the same shall be cured, Mortgagee has the
right to require Mortgagor to make the deposits hereunder at any time
thereafter.
5.    Mortgagee’s Interest In and Use of Deposits. Upon an Event of Default,
Mortgagee may, at its option, apply any monies at the time on deposit pursuant
to Paragraph 4 hereof to cure an Event of Default or to pay any of the
Indebtedness in such order and manner as Mortgagee may elect. If such deposits
are used to cure an Event of Default or pay any of the Indebtedness, Mortgagor
shall immediately, upon demand by Mortgagee, deposit with Mortgagee an amount
equal to the amount expended by Mortgagor from the deposits. When the
Indebtedness has been fully paid, any remaining deposits shall be returned to
Mortgagor. Such deposits are hereby pledged as additional security for the
Indebtedness and shall not be subject to the direction or control of Mortgagor.
Mortgagee shall not be liable for any act or omission taken in good faith or
pursuant to the instruction of any party.
6.    Insurance.
a.    Mortgagor shall at all times keep all buildings, improvements, fixtures
and articles of personal property now or hereafter situated on the Premises
insured against loss or damage by fire and such other hazards as may reasonably
be required by Mortgagee, naming Mortgagee and its successors and assigns as
mortgagee and loss payee under such insurance policies, and such other insurance
as Mortgagee may from time to time reasonably require, including a public
liability insurance policy naming Mortgagee and its successors and assigns as an
additional insured, with such policy limits and deductibles as Mortgagee may
require. Such insurance policies shall be maintained with insurance companies as
approved by Mortgagee. Unless Mortgagor provides to Mortgagee evidence of the
insurance coverages required hereunder, Mortgagee may purchase insurance at
Mortgagor’s expense to cover Mortgagee’s interest in the Premises. The insurance
may, but need not, protect Mortgagor’s interest. The coverages that Mortgagee
purchases may not pay any claim that Mortgagor makes or any claim that is made
against Mortgagor in connection with the Premises. Mortgagor may later cancel
any insurance purchased by Mortgagee, but only

6

--------------------------------------------------------------------------------




after providing Mortgagee with evidence that Mortgagor has obtained insurance as
required by this Mortgage. If Mortgagee purchases insurance for the Premises,
Mortgagor will be responsible for the costs of such insurance, including,
without limitation, interest and any other charges which Mortgagee may impose in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the Indebtedness. The cost of the insurance may be more than the cost
of insurance Mortgagor may be able to obtain on its own.
b.    Mortgagor shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained hereunder
unless Mortgagee is included thereon as the loss payee or an additional insured
as applicable, under a standard mortgagee clause acceptable to Mortgagee and
such separate insurance is otherwise acceptable to Mortgagee.
c.    In the event of loss, Mortgagor shall give prompt notice thereof to
Mortgagee, who, if such loss exceeds Fifty Thousand Dollars ($50,000)
(“Threshold”), shall have the sole and absolute right to make proof of loss. If
such loss exceeds the Threshold or if such loss is equal to or less than the
Threshold and the conditions set forth in clauses (i), (ii) and (iii) of the
immediately succeeding sentence are not satisfied, then Mortgagee, solely and
directly, shall receive such payment for loss from each insurance company
concerned. If and only if (i) such loss is equal to or less than the Threshold,
(ii) no Event of Default or event that with the passage of time, the giving of
notice or both would constitute an Event of Default then exists, and
(iii) Mortgagee determines that the work required to complete the repair or
restoration of the Premises necessitated by such loss can be completed no later
than six (6) months prior to the Maturity Date, then Mortgagee shall endorse to
Mortgagor any such payment and Mortgagor may collect such payment directly.
Mortgagee shall have the right, at its option and in its sole discretion, to
apply any insurance proceeds received by Mortgagee pursuant to the terms of this
paragraph, after the payment of all of Mortgagee’s expenses, either (i) on
account of the Indebtedness, irrespective of whether such principal balance is
then due and payable, whereupon Mortgagee may declare the whole of the balance
of Indebtedness to be due and payable, or (ii) to the restoration or repair of
the property damaged as provided in subparagraph d below; provided, however,
that Mortgagee hereby agrees to permit the application of such proceeds to the
restoration or repair of the damaged property, subject to the provisions of
subparagraph d below, if (i) the financial covenants set forth in Section 11.18
of the Loan Agreement shall be satisfied, (ii) Mortgagee has received
satisfactory evidence that such restoration or repair shall be completed no
later than the date that is six (6) months prior to the Maturity Date, and
(iii) no Event of Default, or event that with the passage of time, the giving of
notice or both would constitute an Event of Default, then exists. If insurance
proceeds are made available to Mortgagor by Mortgagee as hereinafter provided,
Mortgagor shall repair, restore or rebuild the damaged or destroyed portion of
the Premises so that the condition and value of the Premises are substantially
the same as the condition and value of the Premises prior to being damaged or
destroyed. In the event of foreclosure of this Mortgage, all right, title and
interest of Mortgagor in and to any insurance policies then in force shall pass
to the purchaser at the foreclosure sale.

7

--------------------------------------------------------------------------------




d.    If insurance proceeds are made available by Mortgagee to Mortgagor,
Mortgagor shall comply with the following conditions:
i.    Before commencing to repair, restore or rebuild following damage to, or
destruction of, all or a portion of the Premises, whether by fire or other
casualty, Mortgagor shall obtain from Mortgagee its approval of all site and
building plans and specifications pertaining to such repair, restoration or
rebuilding.
ii.    Prior to each payment or application of any insurance proceeds to the
repair or restoration of the Improvements upon the Premises to the extent
permitted in subparagraph c above (which payment or application may be made, at
Mortgagee’s option, through an escrow, the terms and conditions of which are
satisfactory to Mortgagee and the cost of which is to be borne by Mortgagor),
Mortgagee shall be satisfied as to the following:
(a)    no Event of Default or any event which, with the passage of time or
giving of notice would constitute an Event of Default, has occurred;
(b)    either such Improvements have been fully restored, or the expenditure of
money as may be received from such insurance proceeds will be sufficient to
repair, restore or rebuild the Premises, free and clear of all liens, claims and
encumbrances, except the lien of this Mortgage and the Permitted Exceptions, or,
if such insurance proceeds shall be insufficient to repair, restore and rebuild
the Premises, Mortgagor has deposited with Mortgagee such amount of money which,
together with the insurance proceeds shall be sufficient to restore, repair and
rebuild the Premises; and
(c)    prior to each disbursement of any such proceeds, Mortgagee shall be
furnished with a statement of Mortgagee’s architect (the cost of which shall be
borne by Mortgagor), certifying the extent of the repair and restoration
completed to the date thereof, and that such repairs, restoration, and
rebuilding have been performed to date in conformity with the plans and
specifications approved by Mortgagee and with all statutes, regulations or
ordinances (including building and zoning ordinances) affecting the Premises;
and Mortgagee shall be furnished with appropriate evidence of payment for labor
or materials furnished to the Premises, and total or partial lien waivers
substantiating such payments.
iii.    If Mortgagor shall fail to restore, repair or rebuild the Improvements
within a time deemed satisfactory by Mortgagee, then Mortgagee, at its option,
may (a) commence and perform all necessary acts to restore, repair or rebuild
the said Improvements for or on behalf of Mortgagor, or (b) declare an Event of
Default. If insurance proceeds shall exceed the amount necessary to complete the
repair, restoration or rebuilding of the Improvements, such excess shall be
applied on account of the Indebtedness irrespective of whether such Indebtedness
is then due and payable without payment of any premium or penalty.

8

--------------------------------------------------------------------------------




7.    Condemnation. If all or any part of the Premises are damaged, taken or
acquired, either temporarily or permanently, in any condemnation proceeding, or
by exercise of the right of eminent domain, the amount of any award or other
payment for such taking or damages made in consideration thereof, to the extent
of the full amount of the remaining unpaid Indebtedness, is hereby assigned to
Mortgagee, who is empowered to collect and receive the same and to give proper
receipts therefor in the name of Mortgagor and the same shall be paid forthwith
to Mortgagee. Such award or monies shall be applied on account of the
Indebtedness, irrespective of whether such Indebtedness is then due and payable
and, at any time from and after the taking, Mortgagee may declare the whole of
the balance of the Indebtedness to be due and payable. Notwithstanding the
provisions of this paragraph to the contrary, if any condemnation or taking of
less than the entire Premises occurs, and provided that no Event of Default and
no event or circumstance which with the passage of time, the giving of notice or
both would constitute an Event of Default then exists, and if such partial
condemnation, in the reasonable discretion of Mortgagee, has no material adverse
effect on the operation or value of the Premises, then the award or payment for
such taking or consideration for damages resulting therefrom may be collected
and received by Mortgagor, and Mortgagee hereby agrees that in such event it
shall not declare the Indebtedness to be due and payable, if it is not otherwise
then due and payable.
8.    Stamp Tax. If, by the laws of the United States of America, or of any
state or political subdivision having jurisdiction over Mortgagor, any tax is
due or becomes due in respect of the execution and delivery of this Mortgage,
the Loan Agreement, the Note or any of the other Loan Documents, Mortgagor shall
pay such tax in the manner required by any such law. Mortgagor further agrees to
reimburse Mortgagee for any sums which Mortgagee may expend by reason of the
imposition of any such tax. Notwithstanding the foregoing, Mortgagor shall not
be required to pay any income or franchise taxes of Mortgagee.
9.    Assignment of Leases and Rents. In order to further secure payment of the
Indebtedness and the observance, performance and discharge of the obligations of
Mortgagor under this Mortgage and the other Loan Documents (the “Obligations”),
Mortgagor acknowledges that, concurrently herewith, Mortgagor is delivering to
Mortgagee, as additional security for the repayment of the Loan, an Assignment
of Rents and Leases (the “Assignment”) pursuant to which Mortgagor has assigned
to Mortgagee all of its interests in the rents and income from the Premises. All
of the provisions of the Assignment are hereby incorporated herein as if fully
set forth at length in the text of this Mortgage. Mortgagor agrees to abide by
all of the provisions of the Assignment.
10.    Effect of Extensions of Time and Other Changes. If the payment of the
Indebtedness or any part thereof is extended or varied, if any part of any
security for the payment of the Indebtedness is released, if the rate of
interest charged under the Note is changed or if the time for payment thereof is
extended or varied, all persons now or at any time hereafter liable therefor, or
interested in the Premises or having an interest in Mortgagor, shall be held to
assent to such extension, variation, release or change, and their liability and
the lien and all of the provisions hereof shall continue in full force, any
right of recourse against all such persons being expressly reserved by
Mortgagee, notwithstanding such extension, variation, release or change.

9

--------------------------------------------------------------------------------




11.    Effect of Changes in Laws Regarding Taxation. If any law is enacted after
the date hereof requiring (a) the deduction of any lien on the Premises from the
value thereof for the purpose of taxation or (b) the imposition upon Mortgagee
of the payment of the whole or any part of the Taxes, charges or liens herein
required to be paid by Mortgagor, or (c) a change in the method of taxation of
mortgages or debts secured by mortgages or Mortgagee’s interest in the Premises,
or the manner of collection of taxes, so as to affect this Mortgage or the
Indebtedness or the holders thereof, then Mortgagor, upon demand by Mortgagee,
shall pay such Taxes or charges, or reimburse Mortgagee therefor; provided,
however, that Mortgagor shall not be deemed to be required to pay any income or
franchise taxes of Mortgagee. Notwithstanding the foregoing, if in the opinion
of counsel for Mortgagee it is or may be unlawful to require Mortgagor to make
such payment or the making of such payment might result in the imposition of
interest beyond the maximum amount permitted by law, then Mortgagee may declare
all of the Indebtedness to be immediately due and payable.
12.    Mortgagee’s Performance of Defaulted Acts and Expenses Incurred by
Mortgagee. If an Event of Default has occurred, Mortgagee may, but need not,
make any payment or perform any act herein required of Mortgagor in any form and
manner deemed expedient by Mortgagee, and may, but need not, make full or
partial payments of principal or interest on prior encumbrances, if any, and
purchase, discharge, compromise or settle any tax lien or other prior lien or
title or claim thereof, or redeem from any tax sale or forfeiture affecting the
Premises or consent to any tax or assessment or cure any default of Mortgagor in
any lease of the Premises. All monies paid for any of the purposes herein
authorized and all expenses paid or incurred in connection therewith, including
reasonable attorneys’ fees, and any other monies advanced by Mortgagee in regard
to any tax referred to in Paragraph 8 above or to protect the Premises or the
lien hereof, shall be so much additional Indebtedness, and shall become
immediately due and payable by Mortgagor to Mortgagee, upon demand, and with
interest thereon accruing from the date incurred until paid at the Default Rate
(as defined in the Note) then in effect. In addition to the foregoing, any
costs, expenses and fees, including reasonable attorneys’ fees, incurred by
Mortgagee in connection with (a) sustaining the lien of this Mortgage or its
priority, (b) protecting or enforcing any of Mortgagee’s rights hereunder,
(c) recovering any Indebtedness, (d) any litigation or proceedings affecting the
Loan Agreement, the Note, this Mortgage, any of the other Loan Documents or the
Premises, including without limitation, bankruptcy and probate proceedings, or
(e)  preparing for the commencement, defense or participation in any threatened
litigation or proceedings affecting the Loan Agreement, the Note, this Mortgage,
any of the other Loan Documents or the Premises shall be so much additional
Indebtedness, and shall become immediately due and payable by Mortgagor to
Mortgagee, upon demand, and with interest thereon accruing from the date of such
demand until paid at the Default Rate. The interest accruing under this
paragraph shall be immediately due and payable by Mortgagor to Mortgagee, and
shall be additional Indebtedness evidenced by the Note and secured by this
Mortgage. Mortgagee’s failure to act shall never be considered as a waiver of
any right accruing to Mortgagee on account of any Event of Default. Should any
amount paid out or advanced by Mortgagee hereunder, or pursuant to any agreement
executed by Mortgagor in connection with the Loan, be used directly or
indirectly to pay off, discharge or satisfy, in whole or in part, any lien or
encumbrance upon the Premises or any part thereof, then Mortgagee shall be
subrogated to any and all rights, equal or superior titles, liens and equities,
owned or claimed by any owner or holder of said outstanding liens, charges and
indebtedness, regardless of whether said liens, charges and

10

--------------------------------------------------------------------------------




indebtedness are acquired by assignment or have been released of record by the
holder thereof upon payment.
13.    Security Agreement. Mortgagor and Mortgagee agree that this Mortgage
shall constitute a “Security Agreement” within the meaning of the Code with
respect to (a) all sums at any time on deposit for the benefit of Mortgagor or
held by Mortgagee (whether deposited by or on behalf of Mortgagor or anyone
else) pursuant to any of the provisions of this Mortgage or the other Loan
Documents, and (b) with respect to any personal property included in the
granting clauses of this Mortgage, which personal property may not be deemed to
be affixed to the Premises or may not constitute “fixtures” (within the meaning
of Section 9-102(41) of the Code) (which property is hereinafter referred to as
“Personal Property”), and all replacements of, substitutions for, additions to,
and the proceeds thereof, and the “supporting obligations” (as defined in the
Code) (all of said Personal Property and the replacements, substitutions and
additions thereto and the proceeds thereof being sometimes hereinafter
collectively referred to as the “Collateral”), and that a security interest in
and to the Collateral is hereby granted to Mortgagee, and the Collateral and all
of Mortgagor’s right, title and interest therein are hereby assigned to
Mortgagee, all to secure payment of the Indebtedness. All of the provisions
contained in this Mortgage pertain and apply to the Collateral as fully and to
the same extent as to any other property comprising the Premises; and the
following provisions of this paragraph shall not limit the applicability of any
other provision of this Mortgage but shall be in addition thereto:
a.    Mortgagor (being the Debtor as that term is used in the Code) is and will
be the true and lawful owner of the Collateral and has rights in and the power
to transfer the Collateral, subject to no liens, charges or encumbrances other
than the lien hereof, other liens and encumbrances benefiting Mortgagee and no
other party, and liens and encumbrances, if any, expressly permitted by the
other Loan Documents.
b.    The Collateral is to be used by Mortgagor solely for business purposes.
c.    The Collateral will be kept at the Real Estate and, except for Collateral
no longer useful in connection with the operation of the Premises or other
dispositions in the ordinary course of Mortgagor’s business (“Obsolete
Collateral”), will not be removed therefrom without the consent of Mortgagee
(being the “Secured Party” as that term is used in the Code). The Collateral may
be affixed to the Real Estate but will not be affixed to any other real estate.
d.    The only persons having any interest in the Premises are Mortgagor,
Mortgagee and holders of interests, if any, expressly permitted hereby.
e.    No financing statement (other than financing statements showing Mortgagee
as the sole secured party, or with respect to liens or encumbrances, if any,
expressly permitted hereby) covering any of the Collateral or any proceeds
thereof is on file in any public office except pursuant hereto; and Mortgagor,
at its own cost and expense, upon demand, will furnish to Mortgagee such further
information and will execute and deliver to Mortgagee such financing statements
and other documents in form satisfactory to Mortgagee and will do all such acts
as Mortgagee may request at any time or from time to time as may be

11

--------------------------------------------------------------------------------




necessary or appropriate to establish and maintain a perfected security interest
in the Collateral as security for the Indebtedness, subject to no other liens or
encumbrances, other than liens or encumbrances benefiting Mortgagee and no other
party, and liens and encumbrances (if any) expressly permitted hereby; and
Mortgagor will pay the cost of filing or recording such financing statements or
other documents, and this instrument, in all public offices wherever filing or
recording is deemed by Mortgagee to be desirable. Mortgagor hereby irrevocably
authorizes Mortgagee at any time, and from time to time, to file in any
jurisdiction any initial financing statements and amendments thereto that (i)
indicate the Collateral as all assets of Mortgagor (or words of similar effect),
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the Uniform Commercial Code of the jurisdiction
wherein such financing statement or amendment is filed, or as being of an equal
or lesser scope or with greater detail, and (ii) contain any other information
required by Section 5 of Article 9 of the Uniform Commercial Code of the
jurisdiction wherein such financing statement or amendment is filed regarding
the sufficiency or filing office acceptance of any financing statement or
amendment, including whether Mortgagor is an organization, the type of
organization, and any organization identification number issued to Mortgagor,
and in the case of a financing statement filed as a fixture filing or indicating
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of the real property to which the Collateral relates. Mortgagor
agrees to furnish any such information to Mortgagee promptly upon request.
Mortgagor further ratifies and affirms its authorization for any financing
statements and/or amendments thereto executed and filed by Mortgagee in any
jurisdiction prior to the date of this Mortgage.
f.    Upon an Event of Default hereunder, Mortgagee shall have the remedies of a
“Secured Party” under the Code, including, without limitation, the right to take
immediate and exclusive possession of the Collateral, or any part thereof, and
for that purpose, so far as Mortgagor can give authority therefor, with or
without judicial process, may enter (if this can be done without breach of the
peace) upon any place which the Collateral or any part thereof may be situated
and remove the same therefrom (provided that if the Collateral is affixed to
real estate, such removal shall be subject to the conditions stated in the
Code); and Mortgagee shall be entitled to hold, maintain, preserve and prepare
the Collateral for sale, until disposed of, or may propose to retain the
Collateral subject to Mortgagor’s right of redemption, if any, in satisfaction
of Mortgagor’s obligations, as provided in the Code. Mortgagee may render the
Collateral unusable without removal and may dispose of the Collateral on the
Premises. Mortgagee may require Mortgagor to assemble the Collateral and make it
available to Mortgagee for its possession at a place to be designated by
Mortgagee which is reasonably convenient to both parties. Mortgagee will give
Mortgagor at least ten (10) days’ notice of the time and place of any public
sale of the Collateral or of the time at or after which any private sale or any
other intended disposition thereof is to be made. The requirements of reasonable
notice shall be met if such notice is mailed, by certified United States mail or
equivalent, postage prepaid, to the address of Mortgagor hereinafter set forth
at least ten (10) days before the time of the sale or disposition. Mortgagee may
buy at any public sale. Mortgagee may buy at private sale if the Collateral is
of a type customarily sold in a recognized market or is of a type which is the
subject of widely distributed standard price quotations. Any such sale may be
held in conjunction with any foreclosure sale of the

12

--------------------------------------------------------------------------------




Premises. If Mortgagee so elects, the Premises and the Collateral may be sold as
one lot. The net proceeds realized upon any such disposition, after deduction
for the expenses of retaking, holding, preparing for sale, selling and the
reasonable attorneys’ fees and legal expenses incurred by Mortgagee, shall be
applied against the Indebtedness in such order or manner as Mortgagee shall
select. Mortgagee will account to Mortgagor for any surplus realized on such
disposition.
g.    The terms and provisions contained in this paragraph, unless the context
otherwise requires, shall have the meanings, and be construed as, provided in
the Code.
h.    This Mortgage is intended to be a financing statement within the purview
of Section 9-502(b) of the Code with respect to the Collateral and the goods
described herein, which goods are or may become fixtures relating to the
Premises. The addresses of Mortgagor (“Debtor”) and Mortgagee (“Secured Party”)
are herein below set forth. This Mortgage is to be filed for recording with the
Recorder of Deeds of the county or counties where the Premises are located.
i.    To the extent permitted by applicable law, the security interest created
hereby is specifically intended to cover all Leases between Mortgagor or its
agents as lessor, and various tenants named therein, as lessee, including all
extended terms and all extensions and renewals of the terms thereof, as well as
any amendments to or replacement of said Leases, together with all of the right,
title and interest of Mortgagor, as lessor thereunder.
j.    Mortgagor represents and warrants that:
i.    Mortgagor is the record owner of the Premises;
ii.    Mortgagor’s chief executive office is located in the State of Georgia;
iii.    Mortgagor’s state of organization is the State of Georgia;
iv.    Mortgagor’s exact legal name is as set forth in the first paragraph of
this Mortgage; and
v.    Mortgagor’s organizational identification number is 12032774.
k.    Mortgagor agrees that:
i.    Where Collateral is in possession of a third party, Mortgagor will join
with Mortgagee in notifying the third party of Mortgagee’s interest and
obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of Mortgagee;
ii.    Mortgagor will cooperate with Mortgagee in obtaining control with respect
to Collateral consisting of: deposit accounts, investment property, letter of
credit rights and electronic chattel paper; and

13

--------------------------------------------------------------------------------




iii.    Until the Indebtedness is paid in full, Mortgagor will not change the
state where it is located or change its company name without giving Mortgagee at
least thirty (30) days’ prior written notice in each instance.
14.    Restrictions on Transfer. Mortgagor, without the prior written consent of
Mortgagee, shall not effect, suffer or permit any Prohibited Transfer (as such
term is defined in the Loan Agreement).
15.    Single Asset Entity. Mortgagor shall not hold or acquire, directly or
indirectly, any ownership interest (legal or equitable) in any real or personal
property other than the Premises, or become a shareholder of, or a member or
partner in, any entity which acquires any property other than the Premises,
until such time as the Indebtedness has been fully repaid. Mortgagor’s articles
of incorporation, partnership agreement or operating agreement, as applicable,
shall limit its purpose to the acquisition, ownership, operation, leasing,
maintenance, management, development and disposition of the Premises, and to
engage in any lawful act or activity, and to exercise any powers, permitted to
limited liability companies organized under the laws of its jurisdiction of
formation that are related or incidental to and necessary, or advisable for the
accomplishment of the foregoing purposes, and such purposes shall not be amended
without the prior written consent of Mortgagee. Mortgagor covenants:
a.    To maintain its assets, accounts, books, records, financial statements,
stationery, invoices, and checks separate from and not commingled with any of
those of any other person or entity;
b.    To conduct its own business in its own name, pay its own liabilities out
of its own funds, allocate fairly and reasonably any overhead for shared
employees and office space, and to maintain an arm’s length relationship with
its affiliates;
c.    To hold itself out as a separate entity, correct any known
misunderstanding regarding its separate identity, maintain adequate capital in
light of its contemplated business operations, and observe all organizational
formalities;
d.    Not to guarantee or become obligated for the debts of any other entity or
person or hold out its credit as being available to satisfy the obligations of
others, including not acquiring obligations or securities of its partners,
members or shareholders;
e.    Not to pledge its assets for the benefit of any other entity or person or
make any loans or advances to any person or entity;
f.    Not to enter into any contract or agreement with any party which is
directly or indirectly controlling, controlled by or under common control with
Mortgagor (an “Affiliate”), except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arm’s‑length basis with third parties other than any Affiliate;

14

--------------------------------------------------------------------------------




g.    Neither Mortgagor nor any constituent party of Mortgagor will seek the
dissolution or winding up, in whole or in part, of Mortgagor, nor will Mortgagor
merge with or be consolidated into any other entity;
h.    Mortgagor has and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any constituent party of Mortgagor, Affiliate, any
guarantor of the Note (including, without limitation, Guarantor) or any other
person;
i.    Mortgagor now has and will hereafter have no debts or obligations other
than normal accounts payable in the ordinary course of business, this Mortgage,
and the Loan; and any other indebtedness or other obligation of Mortgagor has
been paid in full prior to, or through application of proceeds from, the funding
of the Loan.
16.    Events of Default; Acceleration. Each of the following shall constitute
an “Event of Default” for purposes of this Mortgage:
a.    Mortgagor fails to pay (i) any installment of principal or interest
payable pursuant to the Note within on or before the date when any such payment
is due, or (ii) any other amount payable to Mortgagee under the Loan Agreement,
the Note, this Mortgage or any of the other Loan Documents within three (3) days
after the date when any such payment is due in accordance with the terms hereof
or thereof;
b.    Mortgagor fails to perform or cause to be performed any other obligation
or observe any other condition, covenant, term, agreement or provision required
to be performed or observed by Mortgagor under the Loan Agreement, the Note,
this Mortgage or any of the other Loan Documents; provided, however, that if
such failure by its nature can be cured, then so long as the continued operation
and safety of the Premises, and the priority, validity and enforceability of the
liens created by the Mortgage or the Loan Documents and the value of the
Premises are not impaired, threatened or jeopardized, then Mortgagor shall have
a period (“Cure Period”) of thirty (30) days after Mortgagor obtains knowledge
of such failure or receives written notice of such failure to cure the same and
an Event of Default shall not be deemed to exist during the Cure Period,
provided further that if Mortgagor commences to cure such failure during the
Cure Period and is diligently and in good faith attempting to effect such cure,
the Cure Period shall be extended for thirty (30) additional days, but in no
event shall the Cure Period be longer than sixty (60) days in the aggregate;
c.    the existence of any inaccuracy or untruth in any material respect in any
representation or warranty contained in this Mortgage or any of the other Loan
Documents or in any statement or certification as to facts delivered to
Mortgagee by Mortgagor or any guarantor of the Note which remains uncured;
d.    (i) Mortgagor or any guarantor of the Note files a voluntary petition in
bankruptcy or is adjudicated a bankrupt or insolvent or files any petition or
answer seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar

15

--------------------------------------------------------------------------------




relief under the present or any future federal, state, or other statute or law,
or seeks or consents to or acquiesces in the appointment of any trustee,
receiver or similar officer of Mortgagor or of all or any substantial part of
the property of Mortgagor or any guarantor of the Note or any of the Premises,
or (ii) all or a substantial part of the assets of Mortgagor or any guarantor of
the Note are attached, seized, subjected to a writ or distress warrant or are
levied upon unless the same is released or vacated within thirty (30) days;
e.    the commencement of any involuntary petition in bankruptcy against
Mortgagor or any guarantor of the Note or the institution against Mortgagor or
any guarantor of the Note of any reorganization, arrangement, composition,
readjustment, dissolution, liquidation or similar proceedings under any present
or future federal, state or other statute or law, or the appointment of a
receiver, trustee or similar officer for all or any substantial part of the
property of Mortgagor or any guarantor of the Note which shall remain
undismissed or undischarged for a period of sixty (60) days;
f.    the dissolution, insolvency, termination, merger or winding-up of
Mortgagor or any entity guarantor of the Note or the occurrence of the death or
declaration of legal incompetency of any individual guarantor of the Note;
g.    the occurrence of a Prohibited Transfer (as defined in the Loan
Agreement); or
h.    the occurrence of an “Event of Default” under the Loan Agreement, the Note
or any of the other Loan Documents.
If an Event of Default occurs, Mortgagee may, at its option, declare the whole
of the Indebtedness to be immediately due and payable without further notice to
Mortgagor, with interest thereon accruing from the date of such Event of Default
until paid at the Default Rate.
17.    Foreclosure; Expense of Litigation.
a.    Foreclosure. Mortgagee may foreclose this Mortgage either by judicial
proceeding or pursuant to the Oklahoma Power of Sale Mortgage Foreclosure Act,
46 Okla. Stat. 40 et seq. (1991), as amended from time to time (the "Act"). The
Mortgagor hereby confers upon the Mortgagee and grants to the Mortgagee the
power to sell the Premises pursuant to the Act or any other applicable
authority. No action of the Mortgagee based upon the provisions contained herein
or contained in the Act, including, without limitation, the giving of any of the
notices provided for in the Act shall constitute an election of remedies which
would preclude the Mortgagee from pursuing judicial foreclosure before or at any
time after commencement of the power of sale foreclosure procedure.
b.    Waiver of Appraisement. Appraisement of the Premises is hereby expressly
waived, or not, at the option of the Mortgagee, such option to be exercised at
the time judgment is rendered in any judicial foreclosure proceeding or at any
time prior thereto.
c.    Power of Sale. A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE. A POWER
OF SALE MAY ALLOW THE MORTGAGEE TO TAKE

16

--------------------------------------------------------------------------------




THE PROPERTY AND SELL IT WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON
DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.
d.    Expenses of Litigation. In any suit to foreclose the lien hereof, there
shall be allowed and included as additional indebtedness in the decree for sale
all expenditures and expenses which may be paid or incurred by or on behalf of
Mortgagee for reasonable attorneys’ fees, appraisers’ fees, outlays for
documentary and expert evidence, stenographers’ charges, publication costs, and
costs (which may be estimated as to items to be expended after entry of the
decree) of procuring all such abstracts of title, title searches and
examinations, title insurance policies, and similar data and assurances with
respect to the title as Mortgagee may deem reasonably necessary either to
prosecute such suit or to evidence to bidders at any sale which may be had
pursuant to such decree the true condition of the title to or the value of the
Premises. All expenditures and expenses of the nature mentioned in this
paragraph and such other expenses and fees as may be incurred in the enforcement
of Mortgagor’s obligations hereunder, the protection of said Premises and the
maintenance of the lien of this Mortgage, including the reasonable fees of any
attorney employed by Mortgagee in any litigation or proceeding affecting this
Mortgage, the Loan Agreement, the Note, or any of the other Loan Documents or
the Premises, including probate and bankruptcy proceedings, or in preparation
for the commencement or defense of any proceeding or threatened suit or
proceeding shall be immediately due and payable by Mortgagor, with interest
thereon until paid at the Default Rate and shall be secured by this Mortgage.
18.    Application of Proceeds of Foreclosure Sale. The proceeds of any
foreclosure sale of the Premises shall be distributed and applied in such order
as Mortgagee may determine in its sole and absolute discretion.
19.    Appointment of Receiver. Upon or at any time after the filing of a
complaint to foreclose this Mortgage, the court in which such complaint is filed
shall, upon petition by Mortgagee, appoint a receiver for the Premises. Such
appointment may be made either before or after sale, without notice, and without
giving bond to Mortgagor or anyone claiming under Mortgagor, without regard to
the solvency or insolvency of Mortgagor at the time of application for such
receiver and without regard to the value of the Premises or whether the same
shall be then occupied as a homestead or not and Mortgagee hereunder or any
other holder of the Note may be appointed as such receiver. Such receiver shall
have power to collect the rents, issues and profits of the Premises (i) during
the pendency of such foreclosure suit, (ii) in case of a sale and a deficiency,
during the full statutory period of redemption, whether there be redemption or
not, and (iii) during any further times when Mortgagor, but for the intervention
of such receiver, would be entitled to collect such rents, issues and profits.
Such receiver also shall have all other powers and rights that may be necessary
or are usual in such cases for the protection, possession, control, management
and operation of the Premises during said period, including, to the extent
permitted by law, the right to lease all or any portion of the Premises for a
term that extends beyond the time of such receiver’s possession without
obtaining prior court approval of such lease. The court from time to time may
authorize the application of the net income received by the receiver in payment
of (a) the Indebtedness, or by any decree

17

--------------------------------------------------------------------------------




foreclosing this Mortgage, or any tax, special assessment or other lien which
may be or become superior to the lien hereof or of such decree, provided such
application is made prior to foreclosure sale, and (b) any deficiency upon a
sale and deficiency.
20.    Mortgagee’s Right of Possession in Case of Default. At any time after an
Event of Default has occurred, Mortgagor shall, upon demand of Mortgagee,
surrender to Mortgagee possession of the Premises. Mortgagee, in its discretion,
may, with process of law, enter upon and take and maintain possession of all or
any part of the Premises, together with all documents, books, records, papers
and accounts relating thereto, and may exclude Mortgagor and its employees,
agents or servants therefrom, and Mortgagee may then hold, operate, manage and
control the Premises, either personally or by its agents. Mortgagee shall have
full power to use such measures, legal or equitable, as in its discretion may be
deemed proper or necessary to enforce the payment or security of the Rents of
the Premises, including actions for the recovery of rent, actions in forcible
detainer and actions in distress for rent. Without limiting the generality of
the foregoing, Mortgagee shall have full power to:
a.    cancel or terminate any Lease or sublease for any cause or on any ground
which would entitle Mortgagor to cancel the same;
b.    elect to disaffirm any Lease or sublease which is then subordinate to the
lien hereof;
c.    extend or modify any then existing Leases and to enter into new Leases,
which extensions, modifications and Leases may provide for terms to expire, or
for options to lessees to extend or renew terms to expire, beyond the Maturity
Date and beyond the date of the issuance of a deed or deeds to a purchaser or
purchasers at a foreclosure sale, it being understood and agreed that any such
Leases, and the options or other such provisions to be contained therein, shall
be binding upon Mortgagor and all persons whose interests in the Premises are
subject to the lien hereof and upon the purchaser or purchasers at any
foreclosure sale, notwithstanding any redemption from sale, discharge of the
Indebtedness, satisfaction of any foreclosure judgment, or issuance of any
certificate of sale or deed to any purchaser;
d.    make any repairs, renewals, replacements, alterations, additions,
betterments and improvements to the Premises as Mortgagee deems are necessary;
e.    insure and reinsure the Premises and all risks incidental to Mortgagee’s
possession, operation and management thereof; and
f.    receive all of such Rents.
21.    Mortgagee’s Right to Sell in Case of Default. At any time after an Event
of Default has occurred, Mortgagee, in its sole discretion, may, with or without
entry, personally or by attorney, sell to the highest bidder all or any part of
the Premises, and all right, title and interest therein as an entirety, or in
separate lots, as Mortgagee may elect, and in one sale or in any number of
separate sales held at one time or at any number of times, all in any manner and
upon such notice as provided by the Code or the Act. Upon the completion of any
such sale or sales, Mortgagee shall transfer

18

--------------------------------------------------------------------------------




and deliver, or cause to be transferred and delivered, to the purchaser the
property so sold, in the manner and form provided by the Code or the Act, and
Mortgagee is hereby irrevocably appointed the true and lawful attorney-in-fact
of Mortgagor, in its name and stead, to make all necessary transfers of property
thus sold, and for that purpose Mortgagee may execute and deliver, for and in
the name of Mortgagor, all necessary instruments of assignment and transfer,
Mortgagor hereby ratifying and confirming all that said attorney-in-fact shall
lawfully do. All proceeds of any such sale or sales remaining after payment of
the Indebtedness shall be paid to Mortgagee, its successors and assigns, or to
whomever is entitled to receive them.
22.    Application of Income Received by Mortgagee. Mortgagee, in the exercise
of the rights and powers hereinabove conferred upon it, shall have full power to
use and apply the Rents of the Premises to the payment of or on account of the
following, in such order as Mortgagee may determine:
a.    to the payment of the operating expenses of the Premises, including cost
of management and leasing thereof (which shall include compensation to Mortgagee
and its agent or agents, if management be delegated to an agent or agents, and
shall also include lease commissions and other compensation and expenses of
seeking and procuring tenants and entering into Leases), established claims for
damages, if any, and premiums on insurance hereinabove authorized;
b.    to the payment of taxes and special assessments now due or which may
hereafter become due on the Premises; and
c.    to the payment of any Indebtedness, including any deficiency which may
result from any foreclosure sale.
23.    Compliance with Oklahoma Mortgage Foreclosure Law.
a.    If any provision in this Mortgage shall be inconsistent with any provision
of the Act, provisions of the Act shall take precedence over the provisions of
this Mortgage, but shall not invalidate or render unenforceable any other
provision of this Mortgage that can be construed in a manner consistent with the
Act.
b.    If any provision of this Mortgage shall grant to Mortgagee (including
Mortgagee acting as a mortgagee‑in‑possession) or a receiver appointed pursuant
to the provisions of Paragraph 20 of this Mortgage any powers, rights or
remedies prior to, upon or following the occurrence of an Event of Default which
are more limited than the powers, rights or remedies that would otherwise be
vested in Mortgagee or in such receiver under the Act in the absence of said
provision, Mortgagee and such receiver shall be vested with the powers, rights
and remedies granted in the Act to the full extent permitted by law.
c.    Without limiting the generality of the foregoing, all expenses incurred by
Mortgagee, which are of the type referred to in the Act, whether incurred before
or after any decree or judgment of foreclosure, and whether or not enumerated in
Paragraph 12, 18 or 31 of this Mortgage, shall be added to the Indebtedness
and/or the judgment of foreclosure.

19

--------------------------------------------------------------------------------




24.    Rights Cumulative. Each right, power and remedy herein conferred upon
Mortgagee is cumulative and in addition to every other right, power or remedy,
express or implied, given now or hereafter existing under any of the Loan
Documents or at law or in equity, and each and every right, power and remedy
herein set forth or otherwise so existing may be exercised from time to time as
often and in such order as may be deemed expedient by Mortgagee, and the
exercise or the beginning of the exercise of one right, power or remedy shall
not be a waiver of the right to exercise at the same time or thereafter any
other right, power or remedy, and no delay or omission of Mortgagee in the
exercise of any right, power or remedy accruing hereunder or arising otherwise
shall impair any such right, power or remedy, or be construed to be a waiver of
any Event of Default or acquiescence therein.
25.    Mortgagee’s Right of Inspection. Mortgagee and its representatives shall
have the right to inspect the Premises and the books and records with respect
thereto at all reasonable times upon not less than twenty‑four (24) hours prior
notice to Mortgagor, and access thereto, subject to the rights of tenants in
possession, shall be permitted for that purpose. Prior to the occurrence of an
Event of Default, Mortgagee may elect to make Mortgagor liable for the costs,
fees and expenses incurred by Mortgagee, or for which Mortgagee has become
obligated, in connection with up to two such inspections per year, and after the
occurrence of an Event of Default, Mortgagor shall be liable for the costs, fees
and expenses incurred by Mortgagee, or for which Mortgagee has become obligated,
in connection with all such inspections and/or verifications. Mortgagor’s
obligation to pay such costs shall constitute part of the Indebtedness, payable
by Mortgagor to Mortgagee on demand.
26.    Release Upon Payment and Discharge of Mortgagor’s Obligations. Mortgagee
shall release this Mortgage and the lien hereof by proper instrument upon
payment and discharge of all Indebtedness, including payment of all reasonable
expenses incurred by Mortgagee in connection with the execution of such release.
27.    Notices. Any notices, communications and waivers under this Mortgage
shall be in writing and shall be (i) delivered in person, (ii) mailed, postage
prepaid, either by registered or certified mail, return receipt requested,
(iii) by overnight express carrier, or (iv) by facsimile transmission or email,
addressed in each case as follows:
To Mortgagee:
Housing & Healthcare Funding, LLC
 
2 Wisconsin Circle, Ste. 540
 
Chevy Chase, Maryland 20815
 
Attention: Michael Gehl
 
Phone: 212-971-9779
 
Facsimile: ___________________
 
Email: mgehl@hhcfinance.com
 
 
With a copy to:
Gutnicki LLP
 
4711 Golf Road, Suite 200


20

--------------------------------------------------------------------------------




 
Skokie, Illinois 60076
 
Attn: Abraham A. Gutnicki
 
Facsimile: 847-933-9285
 
Email: agutnicki@gutnicki.com
 
 
To Mortgagor:
QC Property Holdings, LLC
 
1145 Hembree Road
 
Roswell, GA 30076
 
Attn: Boyd P. Gentry
 
Facsimile: 678-869-5123
 
Email: bpg@adcarehealth.com
 
 
With copy to:
Holt Ney Zatcoff & Wasserman, LLP
 
100 Galleria Parkway, Suite 1800
 
Atlanta, GA 30339
 
Attn: Ellen W. Smith
 
Facsimile: 770-956-1490
 
Email: esmith@hnzw.com

or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other party hereto. All notices sent
pursuant to the terms of this paragraph shall be deemed received (i) if
personally delivered, then on the date of delivery, (ii) if sent by overnight
express carrier, then on the next federal banking day immediately following the
day sent, (iii) if sent by registered or certified mail, then on the earlier of
the third federal banking day following the day sent or when actually received,
or (iv) if sent by facsimile or email, as evidenced by receipt of a successful
transmission report, (followed by delivery by one of the other means identified
in (i)-(iii)); provided, however, that if any notice is tendered to an addressee
and delivery thereof is refused by such addressee, such notice shall be
effective upon such tender unless expressly set forth in such notice.
28.    Waiver of Rights. Mortgagor hereby covenants and agrees that it will not
at any time insist upon or plead, or in any manner claim or take any advantage
of, any stay, exemption or extension law or any so‑called “Moratorium Law” now
or at any time hereafter in force providing for the valuation or appraisement of
the Premises, or any part thereof, prior to any sale or sales thereof to be made
pursuant to any provisions herein contained, or to any decree, judgment or order
of any court of competent jurisdiction; or, after such sale or sales, claim or
exercise any rights under any statute now or hereafter in force to redeem the
property so sold, or any part thereof, or relating to the marshalling thereof,
upon foreclosure sale or other enforcement hereof, and without limiting the
foregoing:
a.    Mortgagor hereby expressly waives any and all rights of reinstatement and
redemption, if any, under any order or decree of foreclosure of this Mortgage,
on its own

21

--------------------------------------------------------------------------------




behalf and on behalf of each and every person, it being the intent hereof that
any and all such rights of reinstatement and redemption of the Mortgagor and of
all other persons are and shall be deemed to be hereby waived to the full extent
permitted by the provisions of applicable law;
b.    Mortgagor will not invoke or utilize any such law or laws or otherwise
hinder, delay or impede the execution of any right, power remedy herein or
otherwise granted or delegated to Mortgagee but will suffer and permit the
execution of every such right, power and remedy as though no such law or laws
had been made or enacted; and
c.    If Mortgagor is a trustee, Mortgagor represents that the provisions of
this paragraph (including the waiver of reinstatement and redemption rights)
were made at the express direction of Mortgagor’s beneficiaries and the persons
having the power of direction over Mortgagor, and are made on behalf of the
trust estate of Mortgagor and all beneficiaries of Mortgagor, as well as all
other persons mentioned above.
29.    Reserved.
30.    Contests. Notwithstanding anything to the contrary herein contained,
Mortgagor shall have the right to contest by appropriate legal proceedings
diligently prosecuted any Taxes imposed or assessed upon the Premises or which
may be or become a lien thereon and any mechanics’, materialmen’s or other liens
or claims for lien upon the Premises (all herein called “Contested Liens”), and
no Contested Liens shall constitute an Event of Default hereunder if, but only
if:
a.    Mortgagor shall forthwith give notice of any Contested Lien to Mortgagee
at the time the same shall be asserted;
b.    Mortgagor shall either pay under protest or deposit with Mortgagee the
full amount (herein called “Lien Amount”) of such Contested Lien, together with
such amount as Mortgagee may reasonably estimate as interest or penalties which
might arise during the period of contest; provided that in lieu of such payment
Mortgagor may furnish to Mortgagee a bond or title indemnity in such amount and
form, and issued by a bond or title insuring company, as may be satisfactory to
Mortgagee;
c.    Mortgagor shall diligently prosecute the contest of any Contested Lien by
appropriate legal proceedings having the effect of staying the foreclosure or
forfeiture of the Premises, and shall permit Mortgagee to be represented in any
such contest and shall pay all expenses incurred in so doing, including fees and
expenses of Mortgagee’s counsel (all of which shall constitute so much
additional Indebtedness bearing interest at the Default Rate until paid, and
payable upon demand);
d.    Mortgagor shall pay such Contested Lien and all Lien Amounts together with
interest and penalties thereon (i) if and to the extent that any such Contested
Lien shall be determined adverse to Mortgagor, or (ii) forthwith upon demand by
Mortgagee if, in the opinion of Mortgagee, and notwithstanding any such contest,
the Premises shall be in jeopardy or in danger of being forfeited or foreclosed;
provided that if Mortgagor shall fail

22

--------------------------------------------------------------------------------




so to do, Mortgagee may, but shall not be required to, pay all such Contested
Liens and Lien Amounts and interest and penalties thereon and such other sums as
may be necessary in the judgment of Mortgagee to obtain the release and
discharge of such liens; and any amount expended by Mortgagee in so doing shall
be so much additional Indebtedness bearing interest at the Default Rate until
paid, and payable upon demand; and provided further that Mortgagee may in such
case use and apply monies deposited as provided in subsection (b) above and may
demand payment upon any bond or title indemnity furnished as aforesaid.
31.    Expenses Relating to Note and Mortgage.
a.    Mortgagor will pay all expenses, charges, costs and fees relating to the
Loan or necessitated by the terms of the Loan Agreement, the Note, this Mortgage
or any of the other Loan Documents, including without limitation, Mortgagee’s
reasonable attorneys’ fees in connection with the negotiation, documentation,
administration, servicing and enforcement of the Loan Agreement, the Note, this
Mortgage and the other Loan Documents, all filing, registration and recording
fees, all other expenses incident to the execution and acknowledgment of this
Mortgage and all federal, state, county and municipal taxes, and other taxes
(provided Mortgagor shall not be required to pay any income or franchise taxes
of Mortgagee), duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of the Loan Agreement, the Note and
this Mortgage. Mortgagor recognizes that, during the term of this Mortgage,
Mortgagee:
i.    May be involved in court or administrative proceedings, including, without
restricting the foregoing, foreclosure, probate, bankruptcy, creditors’
arrangements, insolvency, housing authority and pollution control proceedings of
any kind, to which Mortgagee shall be a party by reason of the Loan Documents or
in which the Loan Documents or the Premises are involved directly or indirectly;
ii.    May make preparations following the occurrence of an Event of Default
hereunder for the commencement of any suit for the foreclosure hereof, which may
or may not be actually commenced;
iii.    May make preparations following the occurrence of an Event of Default
hereunder for, and do work in connection with, Mortgagee’s taking possession of
and managing the Premises, which event may or may not actually occur;
iv.    May make preparations for and commence other private or public actions to
remedy an Event of Default hereunder, which other actions may or may not be
actually commenced;
v.    May enter into negotiations with Mortgagor or any of its agents, employees
or attorneys in connection with the existence or curing of any Event of Default
hereunder, the sale of the Premises, the assumption by any third party of
liability for any of the Indebtedness or the transfer of the Premises in lieu of
foreclosure; or

23

--------------------------------------------------------------------------------




vi.    May enter into negotiations with Mortgagor or any of its agents,
employees or attorneys pertaining to Mortgagee’s approval of actions taken or
proposed to be taken by Mortgagor which approval is required by the terms of
this Mortgage.
b.    All expenses, charges, costs and fees described in this Paragraph 31 shall
be so much additional Indebtedness, shall bear interest from the date so
incurred until paid at the Default Rate and shall be paid, together with said
interest, by Mortgagor forthwith upon demand.
32.    Financial Statements. Mortgagor represents and warrants that the
financial statements for Mortgagor and the Premises previously submitted to
Mortgagee are true, complete and correct in all material respects, disclose all
actual and contingent liabilities of Mortgagor and/or relating to the Premises
and do not contain any untrue statement of a material fact or omit to state a
fact material to such financial statements. No material adverse change has
occurred in the financial condition of Mortgagor or the Premises from the dates
of said financial statements until the date hereof. Mortgagor shall furnish to
Mortgagee such financial information as required by the Loan Agreement.
33.    Statement of Indebtedness. Mortgagor, within seven (7) days after being
so requested by Mortgagee, shall furnish a duly acknowledged written statement
setting forth the amount of the debt secured by this Mortgage, the date to which
interest has been paid and stating either that no offsets or defenses exist
against such debt or, if such offsets or defenses are alleged to exist, the
nature thereof.
34.    Further Instruments. Upon request of Mortgagee, Mortgagor shall execute,
acknowledge and deliver all such additional instruments and further assurances
of title and shall do or cause to be done all such further acts and things as
may reasonably be necessary to fully effectuate the intent of this Mortgage and
of the other Loan Documents.
35.    Additional Indebtedness Secured. All persons and entities with any
interest in the Premises or about to acquire any such interest should be aware
that this Mortgage secures more than the stated principal amount of the Note and
interest thereon; this Mortgage secures any and all other amounts which may
become due under the Note or any other document or instrument evidencing,
securing or otherwise affecting the Indebtedness, including, without limitation,
any and all amounts expended by Mortgagee to operate, manage or maintain the
Premises or to otherwise protect the Premises or the lien of this Mortgage.
36.    Indemnity. Mortgagor hereby covenants and agrees that no liability shall
be asserted or enforced against Mortgagee in the exercise of the rights and
powers granted to Mortgagee in this Mortgage, and Mortgagor hereby expressly
waives and releases any such liability. Mortgagor shall indemnify and save
Mortgagee harmless from and against any and all liabilities, obligations,
losses, damages, claims, costs and expenses (including reasonable attorneys’
fees and court costs) (collectively, “Claims”) of whatever kind or nature which
may be imposed on, incurred by or asserted against Mortgagee at any time by any
third party which relate to or arise from: (a) any suit or proceeding (including
probate and bankruptcy proceedings), or the threat thereof, in or to which
Mortgagee may or does become a party, either as plaintiff or as a defendant, by
reason of this

24

--------------------------------------------------------------------------------




Mortgage or for the purpose of protecting the lien of this Mortgage; (b) the
offer for sale or sale of all or any portion of the Premises; and (c) the
ownership, leasing, use, operation or maintenance of the Premises, if such
Claims relate to or arise from actions taken prior to the surrender of
possession of the Premises to Mortgagee in accordance with the terms of this
Mortgage; provided, however, that Mortgagor shall not be obligated to indemnify
or hold Mortgagee harmless from and against any Claims directly arising from the
gross negligence or willful misconduct of Mortgagee. All costs provided for
herein and paid for by Mortgagee shall be so much additional Indebtedness and
shall become immediately due and payable upon demand by Mortgagee and with
interest thereon from the date incurred by Mortgagee until paid at the Default
Rate.
37.    Subordination of Property Manager’s Lien. Any property management
agreement for the Premises entered into hereafter with a property manager shall
contain a provision whereby the property manager agrees that any and all
mechanics’ lien rights that the property manager or anyone claiming by, through
or under the property manager may have in the Premises shall be subject and
subordinate to the lien of this Mortgage and shall provide that Mortgagee may
terminate such agreement at any time after the occurrence of an Event of Default
hereunder. Such property management agreement or a short form thereof, at
Mortgagee’s request, shall be recorded with the Recorder of Deeds of the county
where the Premises are located. In addition, if any property management
agreement in existence as of the date hereof does not contain a subordination
provision, Mortgagor shall cause the property manager under such agreement to
enter into a subordination of the management agreement with Mortgagee, in
recordable form, whereby such property manager subordinates present and future
lien rights and those of any party claiming by, through or under such property
manager to the lien of this Mortgage.
38.    Compliance with Environmental Laws. Mortgagor acknowledges that
concurrently herewith Mortgagor has executed and delivered to Mortgagee an
Environmental Indemnity Agreement (“Indemnity”) pursuant to which Mortgagor and
the Guarantor (as defined in the Loan Agreement) have fully indemnified
Mortgagee for certain environmental matters concerning the Premises, as more
particularly described therein. The provisions of the Indemnity are hereby
incorporated herein, and this Mortgage shall secure the obligations of Mortgagor
thereunder. Mortgagor agrees to abide by all of the provisions of the Indemnity.
39.    Miscellaneous.
a.    Successors and Assigns. This Mortgage and all provisions hereof shall be
binding upon and enforceable against Mortgagor and its assigns and other
successors. This Mortgage and all provisions hereof shall inure to the benefit
of Mortgagee, its successors and assigns and any holder or holders, from time to
time, of the Note.
b.    Invalidity of Provisions; Governing Law; Non-Homestead. In the event that
any provision of this Mortgage is deemed to be invalid by reason of the
operation of law, or by reason of the interpretation placed thereon by any
administrative agency or any court, Mortgagor and Mortgagee shall negotiate an
equitable adjustment in the provisions of the same in order to effect, to the
maximum extent permitted by law, the purpose of this Mortgage, and the validity
and enforceability of the remaining provisions, or portions or applications

25

--------------------------------------------------------------------------------




thereof, shall not be affected thereby and shall remain in full force and
effect. This Mortgage is to be construed in accordance with and governed by the
laws of the State of Oklahoma.
c.    Municipal Requirements. Mortgagor shall not by act or omission permit any
building or other improvement on premises not subject to the lien of this
Mortgage to rely on the Premises or any part thereof or any interest therein to
fulfill any municipal or governmental requirement, and Mortgagor hereby assigns
to Mortgagee any and all rights to give consent for all or any portion of the
Premises or any interest therein to be so used. Similarly, no building or other
improvement on the Premises shall rely on any premises not subject to the lien
of this Mortgage or any interest therein to fulfill any governmental or
municipal requirement. Any act or omission by Mortgagor which would result in a
violation of any of the provisions of this subparagraph shall be void.
d.    Rights of Tenants. Mortgagee shall have the right and option to commence a
civil action to foreclose this Mortgage and to obtain a decree of foreclosure
and sale subject to the rights of any tenant or tenants of the Premises having
an interest in the Premises prior to that of Mortgagee. The failure to join any
such tenant or tenants of the Premises as party defendant or defendants in any
such civil action or the failure of any decree of foreclosure and sale to
foreclose their rights shall not be asserted by Mortgagor as a defense in any
civil action instituted to collect the Indebtedness or any part thereof or any
deficiency remaining unpaid after foreclosure and sale of the Premises, any
statute or rule of law at any time existing to the contrary notwithstanding.
e.    Option of Mortgagee to Subordinate. At the option of Mortgagee, this
Mortgage shall become subject and subordinate, in whole or in part (but not with
respect to priority of entitlement to insurance proceeds or any condemnation or
eminent domain award) to any and all leases of all or any part of the Premises
upon the execution by Mortgagee of a unilateral declaration to that effect and
the recording thereof in the Office of the Recorder of Deeds in and for the
county wherein the Premises are situated.
f.    Mortgagee-in-Possession. Nothing herein contained shall be construed as
constituting Mortgagee a mortgagee-in-possession in the absence of the actual
taking of possession of the Premises by Mortgagee pursuant to this Mortgage.
g.    Relationship of Mortgagee and Mortgagor. Mortgagee shall in no event be
construed for any purpose to be a partner, joint venturer, agent or associate of
Mortgagor or of any lessee, operator, concessionaire or licensee of Mortgagor in
the conduct of their respective businesses, and, without limiting the foregoing,
Mortgagee shall not be deemed to be such partner, joint venturer, agent or
associate on account of Mortgagee becoming a mortgagee-in-possession or
exercising any rights pursuant to this Mortgage, any of the other Loan
Documents, or otherwise. The relationship of Mortgagor and Mortgagee hereunder
is solely that of debtor/creditor.
h.    Time of the Essence. Time is of the essence for the payment by Mortgagor
of all amounts due and owing to Mortgagee under the Loan Agreement, the Note and
the other

26

--------------------------------------------------------------------------------




Loan Documents and the performance and observance by Mortgagor of all terms,
conditions, obligations and agreements contained in this Mortgage and the other
Loan Documents.
i.    No Merger. The parties hereto intend that the Mortgage and the lien hereof
shall not merge in fee simple title to the Premises, and if Mortgagee acquires
any additional or other interest in or to the Premises or the ownership thereof,
then, unless a contrary intent is manifested by Mortgagee as evidenced by an
express statement to that effect in an appropriate document duly recorded, this
Mortgage and the lien hereof shall not merge in the fee simple title and this
Mortgage may be foreclosed as if owned by a stranger to the fee simple title.
j.    Intentionally omitted.
k.    Consent to Jurisdiction. TO INDUCE MORTGAGEE TO ACCEPT THE NOTE, MORTGAGOR
IRREVOCABLY AGREES THAT, SUBJECT TO MORTGAGEE’S SOLE AND ABSOLUTE ELECTION, ALL
ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO THE LOAN, THE
NOTE AND THIS MORTGAGE WILL BE LITIGATED IN COURTS HAVING SITUS IN CHEVY CHASE,
MARYAND, UNLESS APPLICABLE LAW REQUIRES JURISDICTION OF THE STATE WHERE THE
PREMISES IS LOCATED. MORTGAGOR HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION
OF ANY COURT LOCATED WITHIN CHEVY CHASE, MARYAND.
l.    Waiver of Jury Trial. MORTGAGOR AND MORTGAGEE (BY ACCEPTANCE HEREOF),
HAVING BEEN REPRESENTED BY COUNSEL EACH KNOWINGLY AND VOLUNTARILY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS (a) UNDER THIS MORTGAGE OR ANY RELATED AGREEMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THIS MORTGAGE OR (b) ARISING FROM ANY BANKING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS MORTGAGE, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
MORTGAGOR AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST MORTGAGEE OR ANY
OTHER PERSON INDEMNIFIED UNDER THIS MORTGAGE ON ANY THEORY OF LIABILITY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.
m.    Complete Agreement. This Mortgage, the Loan Agreement, the Note and the
other Loan Documents constitute the complete agreement between the parties with
respect to the subject matter hereof, and the Loan Documents may not be
modified, altered or amended except by an agreement in writing signed by both
Mortgagor and Mortgagee.
n.    Government Regulation. Mortgagor shall not (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation,

27

--------------------------------------------------------------------------------




the U.S. Office of Foreign Asset Control list) that prohibits or limits
Mortgagee from making any advance or extension of credit to Mortgagor or from
otherwise conducting business with Mortgagor, or (b) fail to provide documentary
or other evidence of Mortgagor's identity as may be requested by Mortgagee at
any time to enable Mortgagee to verify Mortgagor's identity or to comply with
any applicable law or regulation, including, without limitation, Section 326 of
the USA Patriot Act of 2001, 31 U.S.C. Section 5318.
o.    USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Mortgagor pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318: IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit or other financial services product. What this means for
Mortgagor: When Mortgagor opens an account, if Mortgagor is an individual,
Mortgagee will ask for Mortgagor’s name, taxpayer identification number,
residential address, date of birth, and other information that will allow
Mortgagee to identify Mortgagor. Mortgagee may also ask, if Mortgagor is an
individual, to see Mortgagor’s driver’s license or other identifying documents,
and, if Mortgagor is not an individual, to see Mortgagor’s legal organizational
documents or other identifying documents.
p.    Collateral Protection Act. Mortgagor is hereby notified as follows: Unless
Mortgagor provides Mortgagee with evidence of the insurance coverage required by
this Mortgage, or any of the other Loan Documents, Mortgagee may purchase
insurance at Mortgagor's expense to protect Mortgagee's interests in the
Premises or any other collateral for the Indebtedness or Obligations. This
insurance may, but need not protect Mortgagor's interests. The coverage
Mortgagee purchases may not pay any claim that Mortgagor makes or any claim that
is made against Mortgagor in connection with the Premises or any other
collateral for the Indebtedness or Obligations. Mortgagor may later cancel any
insurance purchased by Mortgagee but only after providing Mortgagee with
evidence that Mortgagor has obtained insurance as required by this Mortgage, or
any of the other Loan Documents. If Mortgagee purchases insurance for the
Premises or any other collateral for the Indebtedness or Obligations, Mortgagor
will be responsible for the costs of that insurance, including interest on any
other charges that Mortgagee may lawfully impose in connection with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
total outstanding Indebtedness. The costs of the insurance may be more than the
cost of insurance that Mortgagor may be able to obtain on its own.


[Signature Page Follows]



28

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Mortgagor has executed and delivered this Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Filing the day and year
first above written.
 
MORTGAGOR:
 
 
 
 
 
QC Property Holdings, LLC, A Georgia limited liability company
 
 
 
 
 
 
By:
/s/ Ronald W. Fleming
 
 
Name:
Ronald W. Fleming
 
 
Title:
Manager







STATE OF ______________
)
 
 
)
ss
COUNTY OF ____________
)
 



I, the undersigned, a Notary Public in and for said County, in the State
aforesaid, do hereby certify that Ronald W. Fleming, the Manager of QC Property
Holdings, LLC, a Georgia limited liability company (the “Company”), who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument as such __________________, appeared before me this day in
person and acknowledged that he signed and delivered the said instrument as his
own free and voluntary act as _____________________ of the Company and as the
free and voluntary act of the Company, for the uses and purposes therein set
forth.
GIVEN under my hand and notarial seal, this ___ day of _______, 2013.
 
 
 
NOTARY PUBLIC
 
 
 
(SEAL)








HHC Funding / QC Property Holdings, LLC
Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Filing
Signature Page

--------------------------------------------------------------------------------




EXHIBIT A
LEGAL DESCRIPTION




A part of the Northeast Quarter (NE/4) of Section Sixteen (16), Township
Thirteen (13) North, Range Four (4) West of the Indian Meridian in the City of
Oklahoma City, Oklahoma County, Oklahoma, said part being more particularly
described as follows:


Beginning at a point located South 00°28'33" East a distance of 503.87 feet and
North 89°31 '27" East a distance of 30.00 feet from the Northwest Comer of said
Northeast Quarter (NE/4);


Thence from said Point of Beginning South 00°28'33" East a distance of293.65
feet to a point on a curve to the right, said curve having a central angle of
15°52'38" and a radius of
205.65 feet;


Thence along the arc of said curve in a Southwesterly direction a distance of
56.99 feet;


Thence South 89°51'09" East a distance of 722.34 feet;


Thence North 00°28'33" West a distance of 350.00 feet;
Thence North 89°51 '09" West a distance of 714.50 feet to the Point of
Beginning.
Together with rights of ingress and egress established by the easement estate
created by
Weschase Partners Limited Partnership, an Oklahoma limited partnership in favor
of Weschase Land Co. Limited Partnership, an Oklahoma limited partnership, filed
January 20, 1987, recorded in Book 5576, Page 1628, and more particularly
described as follows:


The North 15 feet of the following described tract:


A part of the Northeast Quarter (NE/4) of Section Sixteen (16), Township
Thirteen (13) North, Range Four (4) West of the Indian Meridian, in the City of
Oklahoma City, Oklahoma County, Oklahoma, said part being more particularly
described as follows:


Beginning at a point located on the East right-of-way line of Brandon Place,
South 00°28'33" East 503.87 feet and North 89°31 '27" East 30.00 feet from the
Northwest Comer of said Northeast Quarter (NE/4);


Thence from said Point of Beginning, said easement being 15.00 feet North and
15.00 feet South of the following described line;


South 89°51'09" East 584.00 feet to the point of termination.




Property Address: 13500 Brandon Place, Oklahoma City, OK APN: 3861-14-947-1090

A-1

--------------------------------------------------------------------------------




EXHIBIT B
PERMITTED EXCEPTIONS
1.Ad valorem taxes for 2013, amount of which is not ascertainable, not yet due
or payable.


2.    All interest in and to all oil, gas, coal and other minerals and all
rights pertaining thereto.


3.
Journal Entry entered in Logan County District Court Case No. 11244 establishing
Conservancy District No. 11 recorded in Book 2213, Page 228.



4.
Rights of residents of the facility on the land pursuant to unrecorded residency
agreements, if any.



5.
Easement in favor of Westchase Land Co., Limited Partnership recorded in Book
5576,

Page 1628.


6.    Easement in favor of the City of Oklahoma City recorded in Book 5594, Page
1558.


7.    Easement in favor of the City of Oklahoma City recorded in Book 5594, Page
1561.


8.    Right-of-Way in favor of the City of Oklahoma City, recorded in Book 5702,
Page 874.


9.
Right-of-Way in favor of Conoco, Inc., via Assignment, recorded in Book 7214,
Page 1010.



10.
Memorandum of Agreement in favor of Cox Communications Oklahoma City, Inc.,
recorded in Book 11391, Page 1621.



11.
Easement In favor of CoxCom, Inc., d/b/a Cox Communications Oklahoma City
recorded in Book 11671, Page 1681.



12.
The following matters disclosed by an ALTA/ACSM survey made by James S. Yager,
LPLS No. 1006 on May 11, 2012:



a.
Encroachment of sign into public street right of way near Northwest corner of
subject property.



b.
Rights, if any, of property owners adjoining on the South in and to that portion
of subject property lying between the property line and fence inside said line.



13.
Notice of West Edmond Hunton Lime Unit and Surface Rights recorded in Book
12208, Page 1863.

    




    

B-1